 

Case 2:21-cr-00231-SPL Documenté6 Filed 03/10/21

UNITED STATES DISTRICT COUR?

DISTRICT OF ARIZONA

EXHIBIT LIST

XX] Preliminary Hearing

USA vs. Patterson, Jeffrey

Last, First, Middle Initial

XX] GOVERNMENT

CRIMINAL

L] Non-J ury Trial

Page Yof 1

 

v FILED ___ LODGED

r—

RECEIVED COPY

MAR i 8 2021

 

CLERK US 1iCT COURT
DISTRIC ARIZONA
BY DEPUTY

LJ Jury Trial

21-MJ-08039-JZB
Year-Case No-Deft No-Judge

] DEFENDANT

 

Exhibit
No.

Marked | Admitted
for ID in
Evidence

Description

Stipulated

 

Z/0Ap| B40 9! Complaint (Document 1)

No

 

 

 

 

 

 

 

 

 

10.

 

LI,

 

 

12.

 

 

 

 

 

 

 
